DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP1072334 A1 by Boguslawsky (hereinafter BOGUSLAWSKY) in view of U.S. Patent No. 4,313,322 to Malinowski et al. (hereinafter MALINOWSKI).
Regarding Claim 10, BOGUSLAWSKY discloses a straightening machine (1 in Fig. 1; ¶[0015]) having an associated straightening roll drive (17 in Fig. 4; ¶[0017]), comprising:
an upper bearing frame (3 in Fig. 4; ¶[0015]);
a lower bearing frame (4 in Fig .4; ¶[0015]); and
a plurality of straightening rolls (9 and 11 in Fig. 4; ¶[0016]) and supporting rollers (10 and 12 in Fig. 4; ¶[0016]) held in the upper bearing frame and the lower bearing frame in a cassette-like manner (upper frame 3 holds cassette 8 which carries roll 9 and roller 10 and lower frame 4 holds cassette 13 which carries roll 11 and roller 12 in Fig. 4; ¶[0016]) and arranged so as to be replaceable (¶[0024] discloses cassettes 8 and 13 may be replaced),
wherein all the straightening rolls and supporting rollers, which are arranged respectively in the upper and the lower bearing frame, are divided into multiple straightening roll segments (upper frame 3 has two cassettes 8 and 24, and lower frame 4 has two cassettes 13 and 26 in Fig. 4), which are adapted to one another in a modular manner and are configured in each case as a replaceable interchangeable cassette, and
wherein each straightening roll segment cassette includes at least one layer made up of a plurality of supporting rollers (Fig. 4 shows upper cassette 8 has two support rollers 10, lower cassette 13 has two support rollers 12) and at least one associated straightening roll (upper cassette 8 has one roll 9, and lower cassette 13 has one roll 11).
BOGUSLAWSKY does not disclose:

wherein the plurality of supporting rollers includes a first set of rollers that rotate around a first axis and a second set of rollers that rotate around a second axis,
wherein the first axis and the second axis are parallel and spaced so that the rollers of the first set radially overlap the rollers of the second set, and
wherein the supporting rollers of a first straightening roll segment cassette radially overlap the supporting rollers of a second, radially adjacent straightening roll segment cassette.
MALINOWSKI teaches a straightening machine (Title), comprising:
an upper bearing frame (6 in Fig. 3; Col. 3, Line 2);
a lower bearing frame (21 in Fig. 3; Col. 2, Line 43); and
a plurality of straightening rolls and supporting rollers held in the upper bearing frame and the lower bearing frame (Fig. 3 shows upper bearing 6 holds a plurality of upper straightening rollers 5 and lower bearing 21 holds a plurality of lower straightening rollers 22),
wherein all the straightening rolls and supporting rollers, which are arranged respectively in the upper and the lower bearing frame, are divided into multiple straightening roll segments arranged radially adjacent one another in a rolling direction (Fig. 3 shows each lower straightening roller 22 has two associated back-up rollers 30a and 30b, all three of which are separated from radially adjacent straightening roller and back-up roller sets),
wherein each straightening roll segment includes at least one layer made up of a plurality of supporting rollers and at least one associated straightening roll (Fig. 3 shows straightening rollers 5 and 22 each have two back-up rollers, 10a and 10b, and 30a and 30b, respectively; Col. 4, Lines 9-14),
, and
wherein the supporting rollers of a first straightening roll segment cassette radially overlap the supporting rollers of a second, radially adjacent straightening roll segment cassette (Fig. 3 shows the back-up rollers from one segment overlapping with the back-up rollers from another segment).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the straightening machine as disclosed by BOGUSLAWSKY by including multiple overlapping back-ups rolls as taught by MALINOWSKI in order to provide additional support to the straightening rolls as taught by MALINOWSKI at Col. 4, Lines 9-14.
Regarding Claim 11, BOGUSLAWSKY as modified by MAINOWSKI teaches the straightening machine of Claim 10 as explained above.  BOGUSLAWSKY further discloses wherein the straightening roll segments, which are coordinated with one another in a modular manner, are configured so as to be replaceable individually or in groups and are arranged in the upper bearing frame and the lower bearing frame.  ¶[0024] discloses the cassettes can be exchanged for cassettes of another type, for example.
Regarding Claim 12
Regarding Claim 13, BOGUSLAWSKY as modified by MAINOWSKI teaches the straightening machine of Claim 10 as explained above.  BOGUSLAWSKY further discloses wherein all the straightening rolls and the supporting rollers, which are arranged respectively in the upper bearing frame and the lower bearing frame, are divided into identical or variously dimensioned types of modular straightening roll segments or replacement cassettes.  Fig. 4 shows cassettes 8, 13 and 24 are identical, while cassette 26 is different.  ¶[0024] discloses the cassettes may be exchanged for other types of cassettes.
Regarding Claim 14, BOGUSLAWSKY as modified by MAINOWSKI teaches the straightening machine of Claim 10 as explained above.  BOGUSLAWSKY further discloses wherein all the straightening rolls and the supporting rollers, which are arranged respectively in the upper bearing frame and the lower bearing frame, are divided, with reference to a respective straightening roll diameter or supporting roller diameter or with reference to a respective number of straightening rolls or number of supporting rollers, into types of modular straightening roll segments or interchangeable cassettes which are fitted variously with straightening rolls or supporting rollers.
Regarding Claim 15, BOGUSLAWSKY as modified by MAINOWSKI teaches the straightening machine of Claim 10 as explained above.  BOGUSLAWSKY further discloses wherein the individual modular straightening roll segments form interchangeable cassettes of an interchangeable cassette system that are replaceable for one another individually or in groups.
Regarding Claim 16, BOGUSLAWSKY as modified by MAINOWSKI teaches the straightening machine of Claim 15 as explained above.  BOGUSLAWSKY further discloses wherein the interchangeable cassette system includes variously dimensioned types of modular straightening roll segments or interchangeable cassettes.
Regarding Claim 17, BOGUSLAWSKY as modified by MAINOWSKI teaches the straightening machine of Claim 15 as explained above.  BOGUSLAWSKY further discloses 17. The straightening machine according to claim 15, wherein the interchangeable cassette system includes types of modular 

Response to Arguments
Applicant’s arguments on pages 6-7 of the Amendment filed November 25, 2020 with respect to the rejection of Claims 10-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly-found prior art reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725